UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [Mark One] x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53159 United Development Funding III, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3269195 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1301 Municipal Way, Suite 100, Grapevine, Texas76051 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(214) 370-8960 Securities registered pursuant to section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Units of Limited Partnership Interest Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filerxSmaller reportingcompany o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The aggregate market value of the limited partnership interests held by nonaffiliates of the Registrant as of June 30, 2008 (the last business day of the Registrant’s most recently completed second fiscal quarter) was approximately $177,150,838. As of March 24, 2009, the Registrant had 16,740,552 units of limited partnership interest outstanding. UNITED DEVELOPMENT FUNDING III, L.P. FORM 10-K Year Ended December 31, 2008 PART I Page Item 1. Business. 3 Item 1A. Risk Factors. 10 Item 1B. Unresolved Staff Comments. 36 Item 2. Properties. 36 Item 3. Legal Proceedings. 36 Item 4. Submission of Matters to a Vote of Security Holders. 36 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 37 Item 6. Selected Financial Data. 42 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 43 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 55 Item 8. Financial Statements and Supplementary Data. 55 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 55 Item 9A(T). Controls and Procedures. 56 Item 9B. Other Information. 56 PART III Item 10. Directors, Executive Officers and Corporate Governance. 57 Item 11. Executive Compensation. 60 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 60 Item 13. Certain Relationships and Related Transactions, and Director Independence. 61 Item 14. Principal Accounting Fees and Services. 67 PART IV Item 15. Exhibits, Financial Statement Schedules. 68 Signatures. 69 2 Forward-Looking Statements This Annual Report on Form 10-Kcontains forward-looking statements, including discussion and analysis of United Development Funding III, L.P. (which may be referred to as the “Partnership,” “we,” “us,” “our,” or “UDF III”) and our subsidiaries, our financial condition, our investment objectives, amounts of anticipated cash distributions to our limited partners in the future and other matters. These forward-looking statements are not historical facts but are the intent, belief or current expectations of our management based on their knowledge and understanding of the business and industry. Words such as “may,” “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” “would,” “could,” “should” and variations of these words and similar expressions are intended to identify forward-looking statements. These statements are not guaranties of the future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. Forward-looking statements that were true at the time made may ultimately prove to be incorrect or false. We caution you not to place undue reliance on forward-looking statements, which reflect our management’s view only as of the date of this Form 10-K. We undertake no obligation to update or revise forward-looking statements to reflect changed assumptions, the occurrence of unanticipated events or changes to future operating results. The forward-looking statements should be read in light of the risk factors identified in the “Risk Factors” section of this Annual Report on Form 10-K. PART I Item 1.Business. General United Development Funding III, L.P. was organized on June 13, 2005 as a Delaware limited partnership.Our principal purpose is to originate, acquire, service, and otherwise manage, either alone or in association with others, a diversified portfolio of mortgage loans that are secured by real property or equity interests in entities that hold real property already subject to other mortgages (including mortgage loans that are not first in priority) and participation interests in mortgage loans, and to issue or acquire an interest in credit enhancements to borrowers, such as guaranties or letters of credit. We concentrate on making development loans to single-family lot developers who sell their lots to national and regional home builders, as well as making loans to national home builders and entities created by home builders in conjunction with our general partner or affiliates of our general partner for the acquisition of property and development of residential lots.We seek to make or acquire loans primarily with respect to projects where the completed subdivision will consist of homes at or below the median price of the U.S. housing market. Our general partner is UMTH Land Development, L.P., a Delaware limited partnership (“Land Development”).Land Development is responsible for our overall management, conduct and operation.Our general partner has authority to act on our behalf in all matters respecting us, our business and our property.The limited partners shall take no part in the management of our business or transact any business for us and shall have no power to sign for or bind us; provided, however, that the limited partners, by a majority vote and without the concurrence of the general partner, have the right to:(a) amend the
